         Case 3:20-cv-02057-SB           Document 1    Filed 11/25/20     Page 1 of 5




Jamison R. McCune, OSB No. 135547
Email: mccune@bodyfeltmount.com
BODYFELT MOUNT LLP
319 SW Washington St., Suite 1200
Portland, Oregon 97204
Telephone: (503) 243-1022
Facsimile: (503) 243-2019

       Of Attorneys for Defendant Morgan Truck Body, LLC



                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION

STATE ACCIDENT INSURANCE FUND                         Case No. 3:20-cv-02057
CORPORATION, dba SAIF CORPORATION,
an Oregon corporation, as Assignee of
WILDER LOPEZ FERNANDEZ,                               NOTICE OF REMOVAL OF CIVIL
                                                      ACTION
                            Plaintiff,                (28 U.S.C.§§ 1332 and 1441)
                                                      (Diversity Jurisdiction)
            v.
                                                      DEMAND FOR JURY TRIAL
PENSKE TRUCK LEASING CO., L.P., a
Delaware Limited Partnership; MORGAN
TRUCK BODY, LLC, a Delaware Limited
Liability Company, dba Morgan Corp.; and
WHITING DOOR MANUFACTURING CORP,
a New York Corporation,

                            Defendants.



TO:    THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
       OF OREGON, PORTLAND DIVISION:

       PLEASE TAKE NOTICE THAT Defendant Morgan Truck Body, LLC (“MTB)

respectfully removes this action from the Washington County Circuit Court of the State of

Oregon, where it is currently pending, to the United States District Court for the District of

Oregon, Portland Division. This Notice is submitted pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446.

Page 1 - NOTICE OF REMOVAL OF CIVIL                             BODYFELT MOUNT LLP
                                                                    Attorneys at Law
ACTION                                                    319 SW Washington Street, Suite 1200
                                                                   Portland OR 97204
                                                         Phone: 503-243-1022 Fax: 503-243-2019
            Case 3:20-cv-02057-SB      Document 1      Filed 11/25/20     Page 2 of 5




       As grounds for removal, MTB states as follows:

                            NOTICE OF REMOVAL IS TIMELY

       1.      On or about October 27, 2020, State Accident Insurance Fund Corporation,

dba SAIF Corporation, as Assignee of Wilder Lopez Fernandez (“SAIF”) filed a complaint

against MTB and others in the Washington County Circuit Court of the State of Oregon

entitled State Accident Insurance Fund Corporation, dba SAIF Corporation, as Assignee

of Wilder Lopez Fernandez v. Penske Truck Leasing Co., L.P., et al., Case No.

20CV38019. A copy of the summons and complaint is attached as Exhibit A to this Notice.

In the complaint, SAIF seeks to recover sums paid and anticipated to be paid as workers’

compensation benefits paid by SAIF to Wilder Lopez Fernandez (“Fernandez”) for

medical expenses, lost wages, claims settlement expenses, and future medical expenses

and non-economic damages.

       2.      On or about October 29, 2020, Plaintiff served a summons and complaint on

MTB. Pursuant to 28 U.S.C. § 1446(a), Exhibit A consists of all process, pleadings, and

orders that MTB received from Plaintiff in this action as of the date of this Notice.

       3.      Pursuant to 28 U.S.C. § 1446(b), MTB filed the Notice of Removal within thirty

(30) days of service of the Plaintiff’s complaint.

       4.      Codefendant Whiting Door Manufacturing Corp consents to removal.

       JURISDICTIONAL BASIS FOR REMOVAL – DIVERSITY JURISDICTION

       5.      MTB seeks to remove this case to federal court on the basis of diversity of

citizenship between the parties pursuant to 28 U.S.C. § 1332.

       6.      For purposes of diversity jurisdiction, a corporation is “deemed to be a

citizen of every State and foreign state by which it has been incorporated and of the State

or foreign state where it has its principal place of business ….” 28 U.S.C. § 1332(c)(1).

///


Page 2 - NOTICE OF REMOVAL OF CIVIL                             BODYFELT MOUNT LLP
                                                                    Attorneys at Law
ACTION                                                    319 SW Washington Street, Suite 1200
                                                                   Portland OR 97204
                                                         Phone: 503-243-1022 Fax: 503-243-2019
            Case 3:20-cv-02057-SB     Document 1      Filed 11/25/20     Page 3 of 5




       7.      Plaintiff SAIF is an in Oregon corporation with its principal place of business

in Oregon.

       8.      Defendant MTB is a Delaware limited liability company with its principal

place of business in Pennsylvania.

       9.      On information and belief, Defendant Penske Truck Leasing Co., L.P. is a

Delaware limited partnership with its principal place of business in Pennsylvania.

       10.     On information and belief, Defendant Whiting Door Manufacturing Corp. is

a New York corporation with its principal place of business in New York.

       11.     As no defendant is a citizen of Oregon, there is complete diversity between

Plaintiff and Defendants.

            THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

       12.     The amount in controversy exceeds $75,000. As shown in Exhibit A,

plaintiff’s prayer is for $454,010 in economic and noneconomic damages.

       13.     Because Plaintiff is diverse from Defendants and the amount in controversy,

exclusive of interest and costs, exceeds the sum of $75,000, this Court has original

jurisdiction over the claims pursuant to 28 U.S.C. § 1332.

       14.     Defendants are entitled to have this cause removed from the Washington

County Circuit Court of the State of Oregon to the United States District Court for the

District of Oregon, Portland Division, the federal district where the state suit is pending.

                            PAPERS FROM REMOVED ACTION

       15.     Copies of all pleadings in the action pending in Washington County Circuit

Court are attached hereto as Exhibit A.

                                  NOTICE TO PLAINTIFF

       16.     MTB has served written notice of this filing on counsel for Plaintiff as

required by 28 U.S.C. § 1446(d).


Page 3 - NOTICE OF REMOVAL OF CIVIL                            BODYFELT MOUNT LLP
                                                                   Attorneys at Law
ACTION                                                   319 SW Washington Street, Suite 1200
                                                                  Portland OR 97204
                                                        Phone: 503-243-1022 Fax: 503-243-2019
           Case 3:20-cv-02057-SB      Document 1     Filed 11/25/20      Page 4 of 5




      NOTICE TO STATE COURT WHERE REMOVED ACTION WAS PENDING

       17.    After the filing of this Notice of Removal, MTB will file a copy of this Notice

of Removal with the Clerk of the Washington County Circuit Court of the State of Oregon

where the above-captioned action is currently pending, as required by 28 U.S.C. §

1446(d).

                              NON-WAIVER OF DEFENSES

       18.    By removing this action from the Washington County Circuit Court of the

State of Oregon, MTB does not waive any defenses available to it or admit any of the

allegations in Plaintiff’s complaint.    Further, MTB reserves the right to amend or

supplement this Notice of Removal.

       WHEREFORE, Defendant MTB respectfully removes the above-captioned action

from the Washington County Circuit Court of the State of Oregon to the United States

District Court for the District of Oregon, Portland Division.


       Respectfully submitted this 25th day of November, 2020:

                            BODYFELT MOUNT LLP


                            BY:     s/ Jamison R. McCune
                                  Jamison R. McCune, OSB No. 135547
                                  Email: mccune@bodyfeltmount.com
                                  Phone: (503) 243-1022
                                  Fax: (503) 243-2019

                                  Of Attorneys for Defendant Morgan Truck Body, LLC




Page 4 - NOTICE OF REMOVAL OF CIVIL                            BODYFELT MOUNT LLP
                                                                   Attorneys at Law
ACTION                                                   319 SW Washington Street, Suite 1200
                                                                  Portland OR 97204
                                                        Phone: 503-243-1022 Fax: 503-243-2019
          Case 3:20-cv-02057-SB     Document 1     Filed 11/25/20     Page 5 of 5




                             CERTIFICATE OF SERVICE

      I hereby certify that I served a true copy of the foregoing NOTICE OF REMOVAL OF

CIVIL ACTION on the following attorneys on the date noted below via the following method:


      Douglas F. Angell
      Law Office of Douglas F. Angell, P.C.
      5075 SW Griffith Dr., Suite 250
      Beaverton, OR 97005
      Fax: (503) 336-1018
      Email: Doug@angell-legal.com

          Of Attorneys for Plaintiff State Accident Insurance Fund Corporation, dba
          SAIF Corporation, as Assignee of Wilder Lopez Fernandez


Method:      US Mail, postage prepaid
             Email – Courtesy Copy
             Facsimile
             Hand Delivery
             CM/ECF Electronic Service

      Dated this 25th day of November, 2020.


                           BY:     s/ Jamison R. McCune
                                 Jamison R. McCune, OSB No. 135547
                                 Email: mccune@bodyfeltmount.com
                                 Phone: (503) 243-1022
                                 Fax: (503) 243-2019

                                 Of Attorneys for Defendant Morgan Truck Body, LLC




 Page 1 - CERTIFICATE OF SERVICE                            BODYFELT MOUNT LLP
                                                                Attorneys at Law
                                                      319 SW Washington Street, Suite 1200
                                                               Portland OR 97204
                                                     Phone: 503-243-1022 Fax: 503-243-2019
